Callahan, J.,
concurring. I concur in the result. I disagree with the opinion, however, to the extent that it finds the “more probable than not” standard for drawing inferences erroneous. I believe that that standard embodies a technically correct statement of the law. Reliance Ins. Co. v. Commission on Human Rights & Opportunities, 172 Conn. 485, 489-90, 374 A.2d 1104 *693(1977); State v. Gonski, 155 Conn. 463, 467-68, 232 A.2d 483 (1967); State v. Foord, 142 Conn. 285, 293-95, 113 A.2d 591 (1955). The instruction may possibly result in error if it is given in proximity to, or is juxtaposed with, an instruction on the requirement that the state prove all the elements of a crime beyond a reasonable doubt, because it may confuse or mislead the jury as to the state’s burden. See State v. Reddick, 197 Conn. 115,130-33,496 A.2d 466 (1985), cert. denied, 474 U.S. 1067, 106 S. Ct. 822, 88 L. Ed. 2d 795 (1986). I do not believe, however, that to be the claim here. The claim, as I understand it, is that the instruction is erroneous per se.1
Further, I see no need to apply a strict scrutiny standard and to review this jury instruction in isolation from the rest of the charge where intent is concerned.2 Even if we continue to regard the charge as erroneous, I do not see that it constitutes a greater hazard than other possible errors in jury instructions which we view in the context of the charge as a whole. I think that the last thing we need is another standard of review for jury instructions.
I also disagree with the trial court’s instruction that facts from which inferences are drawn must be proved beyond a reasonable doubt. That portion of the trial court’s instruction, which I believe is erroneous, was not an issue here and consequently was not addressed by the majority opinion. I think it should be mentioned, however, lest approval be indicated by default. The *694state’s burden of proof beyond a reasonable doubt applies only to the essential element or elements of a crime, not to any evidentiary fact. “ ‘Burdens of proof never operate on evidence; they operate on the ultimate facts or elements that the evidence is offered to prove.’ (Emphasis added.) United States v. ViafaraRodriguez, [729 F.2d 912, 913 (2d Cir. 1984)].” State v. McDonough, 205 Conn. 352, 363, 533 A.2d 857 (1987). (Callahan, J., concurring). The evidentiary facts from which inferences may be drawn do not have to be proven beyond a reasonable doubt any more than do other evidentiary facts. Id.

I do not advocate the use of such an instruction, particularly in view of the existing confusion as to its import. It would be preferable simply to inform the jury when discussing circumstantial evidence that they may draw reasonable and logical inferences from the facts proved. State v. Brown, 169 Conn. 692, 695, 364 A.2d 186 (1975).


 The authority for this proposition is recent, commencing with the Appellate Court’s interpretation of State v. Rodgers, 198 Conn. 53, 58, 502 A.2d 360 (1985), in State v. Farrar, 7 Conn. App. 149, 155, 508 A.2d 49, cert. denied, 200 Conn. 805, 512 A.2d 229 (1986).